Citation Nr: 1138156	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for methicillin-resistant Staphylococcus aureus (MRSA).

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a lung disability.

6.  Entitlement to service connection for a bilateral ear disability, other than hearing loss and tinnitus.

7.  Entitlement to an initial compensable rating for residuals of post operative cyst removal of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to June 1952 and from March 1954 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO: denied entitlement to service connection for MRSA, bilateral bursitis of the shoulders, a right ankle disability, right knee arthritis, residuals of pneumonia, and ear drum perforation; and granted service connection for residuals of post operative cyst removal of the right wrist and assigned an initial noncompensable disability rating, effective September 28, 2007.

In October 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In May 2009, the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011).  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

